UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7609



In Re: MARCUS DUKE SHELTON,

                                                           Petitioner.



             On Petition for Writ of Error Coram Nobis.


Submitted:   December 15, 2000              Decided:   January 8, 2001


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marcus Duke Shelton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus Duke Shelton petitions this court for a writ of error

coram nobis, 28 U.S.C. § 1651(a) (1994), seeking to invalidate his

1988 Virginia conviction for petty larceny.     To the extent that

Shelton seeks review of a Virginia trial court’s denial of his

state petition for a writ of error coram nobis, we do not possess

jurisdiction to review that court’s decision.    See 28 U.S.C. §§

1291-1296 (1994).   Furthermore, this court has no jurisdiction

under § 1651(a) to alter the judgment of a Virginia trial court.

See Sinclair v. Louisiana, 679 F.2d 513, 514-15 (5th Cir. 1982).

Accordingly, we deny Shelton’s petition.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2